DETAILED ACTION

Applicant's Submission of a Response
Applicant’s submission of a response on 1/12/2021 has been received and fully considered.  In the response, claims 1-3, 6, 8-10, 13, 15, 17, and 20 have been amended; claim 19 has been canceled; and new claim 21 has been added.  Therefore, claims 1-18 and 21 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-18 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2002/0068633 to Schlaifer.
With regard to claim 1, Schlaifer discloses a method, comprising: receiving a stream of state information of a live sporting event in real time, the live sporting even being played by a plurality of players (e.g., see paragraphs 17, 22, and 30); determining by a computer processor (e.g., see Fig. 1) an initial state and a plurality of possible future states of a first performance parameter of the live sporting event based on the stream of state information (e.g., see paragraphs 16 and 27; see also Fig. 2, element 114); after a beginning of the live sporting event, calculating a probability of occurrence for at least one of the plurality of possible future states of the first 
[claim 2] which the act of calculating a probability of occurrence for at least one of the plurality of possible future states comprises: calculating a probability of occurrence for the at least one of the plurality of possible future states of the first performance parameter based on prior historical data related to the first performance parameter existing prior to a beginning of the live sporting event (e.g., see at least paragraphs 22 and 24); 
[claim 3] determining current historical data about the first performance parameter based on at least a portion of the stream of state information received after a beginning of the live sporting event, the current historical data not existing prior to the beginning of the live sporting 
[claim 4] determining current historical data about the first performance parameter based on at least a portion of the stream of state information received after a beginning of the live sporting event, the current historical data not existing prior to a beginning of the live sporting event; re-calculating the probability of occurrence for the at least one of the plurality of possible future states based on the current historical data; and transmitting a signal operative to update the odds used in the first market based on the re-calculated probability of occurrence (e.g., see at least paragraphs 22, 24, and 30, wherein paragraph 30 discloses updating odds); 
[claim 5] re-calculating a probability of occurrence for at least one possible future state of a second performance parameter based on the current historical data; and transmitting a signal operative to update betting odds used in a second market for betting on the second performance parameter based on the re-calculated probability of occurrence for the at least one possible future state of the second performance parameter (e.g., see at least paragraphs 16, 18, 27, and 30; paragraph 16 allows users to wager on different segments and paragraph 27 provides the user with different outcome choices); 
[claim 6] determining by a computer processor an initial state and a plurality of possible future states of a second performance parameter of the live sporting event based on the stream of state information; calculating a second probability of occurrence for at least one of the plurality of possible future states of the second performance parameter based on historical data related to 
[claim 7] determining current historical data related to both the first and second performance parameters based on at least a portion of the stream of state information received after a beginning of the live sporting event, and wherein the probability of occurrence for the at least one of the plurality of possible future states of the first performance parameter and the probability of occurrence for the at least one of the plurality of possible future states of the second performance parameter are calculated based on the current historical data (e.g., see at least paragraphs 22 and 30.
	With regard to claim 8, Schlaifer discloses an apparatus comprising: a processor (e.g., see Fig. 1); and memory (e.g., see Fig. 1) to substantially perform the method set forth above in claims 9-14, Schlaifer discloses those features as set forth above in detail for claims 2-6, which are similar in claim scope. 
With regard to claim 15, Schlaifer discloses non-transitory computer-readable to substantially perform the method set forth above in detail for claim 1, which is similar in claim scope.  With regard to dependent claims 16-18 and 20, Schlaifer discloses those features as set forth above in detail for claims 2-6, which are similar in claim scope. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2002/0068633 to Schlaifer in view of U.S. Patent Application Publication No. 2006/0234685 to McDonough. 
Schlaifer discloses all of the recited elements is fails to expressly disclose providing state player information indicates injury information about an injury to the given player that occurred during the live sporting event. 
McDonough teaches providing injury information about an injury to the given player that occurred during the live sporting event (e.g., see at least paragraph 28). 
Schlaifer with the injury information taught by McDonough in order to provide the wagering players with relevant information for making wagering decisions.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached at 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/Primary Examiner, Art Unit 3715